Citation Nr: 0815863	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  03-20 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to August 15, 2000 for 
the grant of a total disability rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1951 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted a total disability 
rating based on individual unemployability (TDIU), effective 
August 15, 2000.  The veteran filed a timely appeal with 
respect to the effective date of the grant.  By decision 
dated in September 2006, the Board denied the veteran's 
claim.  He then filed a timely appeal of the Board's decision 
with the Court of Appeals for Veterans Claims (Court).  In 
its November 2007 Order, the Court vacated the Board decision 
and remanded it to the Board in conjunction with the terms 
set out in the parties' Joint Motion for Remand.  In 
particular, the parties determined that the Board's 
discussion of 38 C.F.R. § 4.16(b) was inadequate. 

The Veterans Law Judge (VLJ) before whom the veteran 
testified in his June 2005 Travel Board hearing is no longer 
at the Board.  The veteran was offered the opportunity to 
testify before a different VLJ in February 2008.  The Board 
received his written response in March 2008, indicating that 
he did not want an additional Board hearing.  


FINDINGS OF FACT

1.  In May 1994, the veteran submitted a formal application 
for individual employability due to his service-connected 
disabilities. 

2.  The schedular requirements for a grant of TDIU were not 
met until August 15, 2000.

3.  The evidence does not show that the veteran's service-
connected disabilities alone caused his unemployability prior 
to August 15, 2000.


CONCLUSION OF LAW

The criteria for an effective date prior to August 15, 2000 
for an award of a total rating for compensation purposes 
based on individual unemployability have not been met.  38 
U.S.C.A. §§ 1155, 5107, 5108, 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2003 and November 2005, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for an earlier 
effective date for the grant of a TDIU; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  In November 2005, 
the veteran informed VA that he had no further evidence to 
submit.  

Although these notices were delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated the 
claim based on all the evidence in February 2006.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
identified and available treatment records have been secured.  
New medical exams and opinions are inappropriate in a claim 
for an earlier effective date, as the matter hinges on 
evidence already of record.  Therefore, the duty to assist 
has been fulfilled.

Earlier Effective Date for a TDIU Claim

The veteran contends that his service-connected disabilities 
rendered him unemployable at least as early as the date of 
receipt of his claim for a TDIU, in May 1994.  By rating 
decision dated in November 1994, the RO denied a TDIU.  The 
veteran appealed this decision.  During the course of that 
appeal, in August 2002, the claim was granted and an 
effective date of August 15, 2000 was established.  The 
veteran then perfected an appeal of that effective date.

A TDIU is an award of increased compensation.  Effective 
dates for increases in compensation are assigned in 
accordance with 38 C.F.R. § 3.400(o) (2007) (implementing 38 
U.S.C.A. § 5110(a), (b)(2) (West 2002)).  Pursuant to that 
regulation, the effective date of an increase in compensation 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1) (2007) (emphasis added).  

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that regard, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date, otherwise the date of receipt of the 
claim."  38 U.S.C.A. § 5110 (b)(2) (West 2002); see also 38 
C.F.R. § 3.400(o)(2) (2007).  

Generally, then, to determine an appropriate effective date 
for an increased rating, the Board must determine when a 
claim for an increased rating was received and, if possible, 
when the increase in disability actually occurred.  38 C.F.R. 
§§ 3.155, 3.400(o)(2) (2007).  To establish a grant of TDIU, 
however, entails special requirements that must now be 
considered.

Entitlement to TDIU requires the presence of an impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

The governing regulations provide that, to qualify for a 
TDIU, if there are two or more service-connected 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  Ratings for disabilities resulting from a common 
etiology will be combined under 38 C.F.R. § 4.25 (2007) and 
considered one disability for this calculation.  If the 
evidence demonstrates that the veteran is unemployable by 
reason of his service-connected disabilities, but fails to 
meet these percentage standards, the claim shall be submitted 
to the Director of Compensation and Pension Service for 
extraschedular consideration.  38 C.F.R. § 4.16(b).  

In this case, a formal claim for a TDIU was received on May 
6, 1994.  At that time, service connection was in effect for 
nine disabilities, rated between zero and 30 percent, for a 
combined total rating of 60 percent.  As such, none of the 
veteran's disabilities was separately rated at 40 percent.  
Even when combined under the appropriate provision for 
disabilities resulting from a common etiology, his lumbar 
spine, bilateral wrist, and bilateral foot disabilities only 
totaled 30 percent.  Therefore, at the time of his 1994 
application, the veteran's disabilities did not reach the 
percentage requirements under 38 C.F.R. § 4.16(a).  

Beginning on August 15, 2000, however, the RO assigned 
separate ratings for each foot disability, making his common-
etiology disabilities meet the 40 percent threshold (after 
applying the bilateral factor).  His total combined rating 
also increased to 70 percent; thus as on August 15, 2000, the 
schedular requirements for TDIU were met.  At that time, the 
medical evidence also established that his service-connected 
disabilities alone produced unemployability.  The question in 
this case, therefore, becomes whether the evidence 
demonstrated that the veteran was unemployable by reason of 
his service-connected disabilities alone, prior to August 15, 
2000, thereby triggering the provisions of 38 C.F.R. 
§ 4.16(b).

The veteran essentially contends that he was, in fact, 
unemployable at the time of his application in May 1994 and 
thus warrants extraschedular consideration to enable a grant 
of TDIU back to that date.  In support of this, he points to 
a May 1994 letter from his employer, the Jacksonville 
Sheriff's Office, which notified him that "[d]ue to the 
extensive limitations your disabilities impose and 
considering the progressiveness of same, we find that we have 
no position in the Corrections Division with which to 
accommodate you."  Additionally, he identifies a September 
1994 medical opinion from a physician specializing in 
occupational health who found that it was "highly unlikely 
that reasonable accommodations will make any difference in 
[the veteran's] work status or job description at this 
point."  The letter goes on to state that the veteran should 
be approved for disability retirement.  

Also of record is the veteran's May 1995 testimony before RO 
personnel, indicating that he had not worked since November 
1994, as well a letter from his former employer, confirming 
the same.  

The May 1994 letter from the Sheriff's Office indicating that 
there was no longer a position for the veteran refers to the 
veteran's "numerous existing medical conditions" and his 
"current disabilities."  At no point during the course of 
this personnel action letter is there a listing of the 
disabilities which prevent the veteran from working.  Thus, 
it is unclear whether non-service-connected disabilities were 
also at play in the veteran's proposed termination from the 
Sheriff's Office.  While this letter suggests that the 
veteran is unemployable due generally to his physical 
condition, it is not sufficient to make a finding that his 
service-connected disabilities alone were of sufficient 
severity to produce unemployability, as required by the 
governing regulations for TDIU.

The September 1994 medical opinion is more probative of the 
particular issue at hand.  This medical document specifically 
lists the disabilities which have rendered the veteran 
unemployable.  They are: uncontrolled hypertension; gout; 
severe degenerative disc disease; and, severe osteoarthritis.  
The first two disabling conditions are not service-connected 
disabilities.  It is acknowledged that the physician refers 
to the veteran's "long standing medical problems many of 
which were initiated by his rigorous training in the 
military."  This does not, however, establish service 
connection for every condition listed in the opinion.  That 
is a determination to be made by the RO in the first 
instance.  Indeed, the veteran has frequently sought service 
connection for those disabilities; however, entitlement has 
been denied, and those denials remain in effect.  Thus, the 
September 1994 private medical opinion stands for the 
proposition that both non-service-connected and service-
connected disabilities combine to create the veteran's 
unemployability.  This is evidence against the veteran's 
claim, as the finding is based on impairment caused by non-
service-connected disabilities. 

Lastly, there is no question that the veteran ceased working 
for the Sheriff's Office in November 1994, as he has 
testified to and as his former employer has confirmed.  The 
question, however, is not whether the veteran can maintain 
the particular requisites of his current position, but 
rather, whether the veteran is capable of performing the 
physical and mental acts required by substantially gainful 
employment generally.  See VanHoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  Thus, the mere fact that he was 
unemployed at that time did not render him "unemployable" 
under the meaning of the regulation.  

In this case, the evidence does not demonstrate that the 
veteran's service-connected disabilities alone caused 
impairment of sufficient severity to produce unemployability 
prior to August 15, 2000.  As of that date, however, those 
disabilities both met the applicable percentage requirements 
and combined to cause unemployability based on the medical 
evidence then gathered.  Absent a claim of error of fact in 
the RO's original decision, the Board has no further 
authority to question the previous determination.  The sole 
issue before the Board is whether the evidence in the file at 
the time of the August 2002 decision supported the effective 
date that was established.  As explained above, the Board 
finds that it does.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
The August 2000 date is the appropriate effective date.  The 
appeal is denied. 

ORDER

Entitlement to an effective date prior to August 15, 2000 for 
the grant of a total disability rating based on individual 
unemployability, is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


